Exhibit 10.2

Execution copy

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date among Marathon Petroleum Corporation, a Delaware corporation
(“MPC”), Marathon Petroleum Company LP, a Delaware limited partnership
(“MPCLP”), MPL Investment LLC, a Delaware limited liability company, MPLX LP, a
Delaware limited partnership (the “Partnership”), MPLX GP LLC, a Delaware
limited liability company (the “General Partner”), MPLX Operations LLC, a
Delaware limited liability company (the “Operating Company”), MPLX Terminal and
Storage LLC, a Delaware limited liability company (“MTS”), MPLX Pipe Line
Holdings LP, a Delaware limited partnership (“Holdings”), Marathon Pipe Line
LLC, a Delaware limited liability company (“MPL”), and Ohio River Pipe Line LLC,
a Delaware limited liability company (“ORPL”).

RECITALS

1.        The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to
certain indemnification obligations of the Parties to each other.

2.        The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for the centralized corporate services to
be performed by MPC and its Affiliates (including the General Partner) for and
on behalf of the Partnership Group.

3.        The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to the
granting of certain licenses between the Parties.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

Definitions

1.1        Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement.

“Assets” means all gathering pipelines, transportation pipelines, storage tanks,
underground storage caverns, barge docks, pump stations, metering stations,
vehicles, related equipment, offices, real estate, contracts and other assets,
or portions thereof, conveyed, contributed or otherwise transferred or intended
to be conveyed, contributed or otherwise transferred pursuant to the
Contribution Agreement to any Group Member, or owned by, leased by or necessary
for the operation of the business, properties or assets of any Group Member as
of the Closing Date.



--------------------------------------------------------------------------------

“Closing Date” means October 31, 2012.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Company, MPLX Logistics Holdings LLC, MPL, ORPL,
MPC Investment LLC, MPL Investment LLC and Holdings, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1.

“Employee Services Agreements” means, collectively, (a) that certain Employee
Services Agreement, dated as of September 30, 2012, by and among the General
Partner, Catlettsburg Refining LLC, a Delaware limited liability company, and
MTS, and (b) that certain Employee Services Agreement, dated as of October 1,
2012, by and among the General Partner, Marathon Petroleum Logistics Services
LLC, a Delaware limited liability company, and MPL.

“Environmental Deductible” is defined in Section 2.6.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health

 

2



--------------------------------------------------------------------------------

or safety including, without limitation, the federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601
et seq., the Resource Conservation and Recovery Act of 1976, as amended, 42
U.S.C. §§6901 et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq.,
the Federal Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq.,
the Toxic Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of
1974, as amended, 42 USC §§300f et seq., the Hazardous Materials Transportation
Act of 1994, as amended, 49 U.S.C. §§ 5101 et seq., and other environmental
conservation and protection laws and the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651 et seq, and the regulations promulgated pursuant thereto,
and any state or local counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel, and other refined petroleum hydrocarbons.

“Holdings Business” means the businesses and operations of Holdings and its
Subsidiaries, including any Assets used in connection therewith.

“Identification Deadline” means the fifth anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 6.2(b).

“MPC Entities” means MPC and each of its Affiliates, other than a Group Member.

“MPC License” is defined in Section 4.1.

“MPC Marks” is defined in Section 4.1.

“MPLX License” is defined in Section 4.3.

“MPLX Marks” is defined in Section 4.3.

“MPLX Trademark” is defined in Section 4.3.

“Non-Holdings Assets” means all Assets owned, directly or indirectly, by any
Group Member other than Holdings and its Subsidiaries.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of MPLX LP, dated as of the Closing Date.

“Partnership Change of Control” means MPC ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Party” means a signatory to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Representative” is defined in Section 6.1(a).

“Retained Assets” means all pipelines, storage tanks, vehicles, truck racks,
terminal facilities, offices and related equipment, real estate, contracts and
other related assets, or portions thereof owned by any of the MPC Entities that
were not directly or indirectly conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement or the other
documents referenced in the Contribution Agreement.

“Subsidiary” is defined in the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

1.2        Rules of Construction. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the
following provisions:

(a)        If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b)        The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

(c)        A reference to any Party to this Agreement or another agreement or
document includes the Party’s successors and assigns.

(d)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
subsection and schedule references are to this Agreement unless otherwise
specified.

(e)        The words “including,” “include,” “includes” and all variations
thereof shall mean “including without limitation.”

(f)        The word “or” shall have the inclusive meaning represented by the
phrase “and/or.”

(g)        The words “shall” and “will” have equal force and effect.

(h)        The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i)         References to “$” or to “dollars” shall mean the lawful currency of
the United States of America.

ARTICLE II

Indemnification

2.1        Environmental Indemnification.

(a)        Each of MPL Investment LLC and MPCLP, jointly and severally, shall
indemnify, defend and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member, directly or indirectly, by
reason of or arising out of:

(i)        any violation of Environmental Laws as in effect prior to the Closing
Date;

(ii)        any environmental event, condition or matter associated with or
arising from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations) including (A) the cost and expense of any
investigation, assessment,

 

5



--------------------------------------------------------------------------------

evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
risk-based closure activities, or other corrective action required or necessary
under Environmental Laws and (B) the cost and expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws as in effect prior to the Closing
Date; and

(iii)        any environmental event, condition or matter associated with or
arising from the Retained Assets, whether occurring before, on or after the
Closing Date and whether occurring under Environmental Laws as in effect prior
to, at or after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental event, condition or matter included under Section 2.1(a)(ii)
that is associated with the ownership or operation of the Assets, MPL Investment
LLC and MPCLP will be obligated to indemnify such Group Member only to the
extent that such violation or environmental event, condition or matter (x) was
caused by the consummation of the transactions contemplated by the Contribution
Agreement or commenced, occurred or existed before the Closing Date under
Environmental Laws as in effect prior to the Closing Date and (y) MPCLP is
notified in writing of such violation, event, condition or environmental matter
prior to the Identification Deadline. Losses subject to indemnification in this
Section 2.1(a) are referred to collectively as “Covered Environmental Losses”.

(b)        The Partnership shall indemnify, defend and hold harmless MPC from
and against any Losses suffered or incurred by any of the MPC Entities, directly
or indirectly, by reason of or arising out of:

(i)        any violation of Environmental Laws as in effect on or after the
Closing Date associated with or arising from the ownership or operation of the
Non-Holdings Assets on or after the Closing Date; and

(ii)        any environmental event, condition or matter associated with or
arising from the ownership or operation of the Non-Holdings Assets on or after
the Closing Date (including the presence of Hazardous Substances on, under,
about or migrating to or from the Non-Holdings Assets or the disposal or the
release of Hazardous Substances generated by operation of the Non-Holdings
Assets at non-Asset locations) including (A) the cost and expense of any
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation, risk-based closure activities, or other corrective
action required or necessary under Environmental Laws in effect on or after the
Closing Date, and (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action, or other plans required or
necessary under Environmental Laws as in effect on or after the Closing Date;

and regardless of whether such violation under Section 2.1(b)(i) or such
environmental event, condition or matter included under Section 2.1(b)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

 

6



--------------------------------------------------------------------------------

(c)        Holdings shall indemnify, defend and hold harmless MPC from and
against any Losses suffered or incurred by any of the MPC Entities, directly or
indirectly, by reason of or arising out of:

(i)        any violation of Environmental Laws as in effect on or after the
Closing Date associated with or arising from the ownership or operation of the
Holdings Business on or after the Closing Date; and

(ii)        any environmental event, condition or matter associated with or
arising from the ownership or operation of the Holdings Business on or after the
Closing Date (including the presence of Hazardous Substances on, under, about or
migrating to or from the Holdings Business or the disposal or the release of
Hazardous Substances generated by operation of the Holdings Business at
non-Asset locations) including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws as in effect on or after the Closing Date,
and (B) the cost or expense of the preparation and implementation of any
closure, remedial, corrective action, or other plans required or necessary under
Environmental Laws in effect on or after the Closing Date;

and regardless of whether such violation under Section 2.1(c)(i) or such
environmental event, condition or matter included under Section 2.1(c)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

2.2        Employees. MPCLP shall indemnify, defend and hold harmless each Group
Member from and against any Losses suffered or incurred by such Group Member by
reason of or arising out of the transfer of any employees to MPCLP or its
Subsidiaries as described in Section 5.1.

2.3        Right of Way Indemnification. Each of MPL Investment LLC and MPCLP,
jointly and severally, shall indemnify, defend and hold harmless each Group
Member from and against any Losses suffered or incurred by such Group Member by
reason of or arising out of (a) the failure of such Group Member to be the owner
of such valid and indefeasible easement rights or fee ownership or leasehold
interests in and to the lands on which any of the Assets conveyed or contributed
to such Group Member on the Closing Date is located as of the Closing Date, and
such failure renders such Group Member liable to a third party or unable to use
or operate the Assets in substantially the same manner that the Assets were used
and operated as of immediately prior to the Closing Date; (b) the failure of
such Group Member to have the consents, licenses and permits necessary to allow
(1) any pipeline included in the Assets to cross the roads, waterways, railroads
and other areas upon which any such pipeline is located as of the Closing Date,
or (2) the transfer of any of the Assets to the Partnership Group, in each case,
where such failure renders the Partnership Group liable to a third party or
unable to use or operate the Assets in substantially the same manner that the
Assets were used and operated as of immediately prior to the Closing Date; and
(c) the cost of curing any condition set forth in Section 2.3(a) or (b) that
does not allow any Asset to be operated in accordance with prudent industry
practice, in each case to the extent that MPCLP is notified in writing of any of
the foregoing prior to the Identification Deadline.

 

7



--------------------------------------------------------------------------------

2.4        Additional Indemnification.

(a) Each of MPL Investment LLC and MPCLP, jointly and severally, shall
indemnify, defend, and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member by reason of or arising out of:

(i)        (A) the consummation of the transactions contemplated by the
Contribution Agreement or (B) events and conditions associated with the
ownership or operation of the Assets and occurring before the Closing Date
(other than Covered Environmental Losses which are provided for under
Section 2.1). For the avoidance of doubt, the Parties agree that each Group
Member shall be entitled to indemnification by MPL Investment LLC and MPCLP
under this Section 2.4(a)(i) for those litigation matters listed on Schedule A;

(ii)        events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(iii)        all federal, state and local tax liabilities attributable to the
ownership or operation of the Assets on or prior to the Closing Date, including
under Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement; and

(iv)        the failure of any Group Member to have on the Closing Date any
consent, license, permit or approval necessary to allow such Group Member to own
or operate the Assets in substantially the same manner that the Assets were
owned or operated immediately prior to the Closing Date.

(b)        The Partnership shall indemnify, defend, and hold harmless MPC from
and against any Losses suffered or incurred by any of the MPC Entities by reason
of or arising out of events and conditions to the extent associated with the
ownership or operation of the Non-Holdings Assets and occurring after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 2.1(a) and Losses for which the Partnership is indemnifying MPC
under Section 2.1(b)), unless such indemnification would not be permitted by any
Group Member under the Partnership Agreement;

(c)        Holdings shall indemnify, defend, and hold harmless MPC from and
against any Losses suffered or incurred by any of the MPC Entities by reason of
or arising out of events and conditions to the extent associated with the
ownership or operation of the Holdings Business and occurring after the Closing
Date (other than Covered Environmental Losses which are provided for under
Section 2.1(a) and Losses for which Holdings is indemnifying MPC under
Section 2.1(c)), unless such indemnification would not be permitted by any Group
Member under the Partnership Agreement.

 

8



--------------------------------------------------------------------------------

2.5        Indemnification Procedures.

(a)        The Indemnified Party agrees that within a reasonable period of time
after it becomes aware of facts giving rise to a claim for indemnification under
this Article II, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim.

(b)        The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article II, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such claim or any matter or any issues relating thereto; provided, however,
that no such settlement for only the payment of money shall be entered into
without the consent of the Indemnified Party unless it includes a full release
of the Indemnified Party from such claim; provided further, that no such
settlement containing any form of injunctive or similar relief shall be entered
into without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably delayed or withheld.

(c)        The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 2.5. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d)        In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party, and such correlative insurance
benefit shall be net of any incremental insurance premium that becomes due and
payable by the Indemnified Party as a result of such claim and (ii) all amounts
recovered by the Indemnified Party under contractual indemnities from third
Persons.

 

9



--------------------------------------------------------------------------------

2.6        Limitations Regarding Indemnification.

(a)        With respect to Covered Environmental Losses under Section 2.1(a)(i)
or Section 2.1(a)(ii) that arise out of an event, condition or matter that is
first discovered after the Closing Date, neither MPL Investment LLC nor MPCLP
shall be obligated to indemnify, defend and hold harmless any Group Member until
such time as the total aggregate amount of Losses incurred by the Partnership
Group for such Covered Environmental Losses exceeds $500,000 (the “Environmental
Deductible”), at which time MPL Investment LLC and MPCLP shall be obligated to
indemnify the Partnership Group for the excess of such Covered Environmental
Losses over the Environmental Deductible. For the avoidance of doubt, it is
agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Group Member attributable to those
locations identified on Schedule B.

(b)        For the avoidance of doubt, there is no deductible with respect to
the indemnification owed by any Indemnifying Party under any portion of this
Article II other than that described in Section 2.6(a) and no monetary cap on
the amount of indemnity coverage provided by any Indemnifying Party under this
Article II.

(c)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL
ANY PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN HOLDINGS OR THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER
PARTY ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A
REIMBURSEMENT FOR ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL ENTITY OR OTHER
THIRD PARTY.

ARTICLE III

General and Administrative Services

3.1        General. MPC agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that MPC and its Affiliates have
traditionally provided in connection with the ownership and operation of the
Assets, which consist of the services set forth on Schedule C (the “General and
Administrative Services”). Absent the written agreement of the Parties to the
contrary, the Parties agree that the General and Administrative Services will be
performed in Ohio and will be received by the General Partner, for the benefit
of the Partnership Group, at the General Partner’s principal place of business.

3.2        Administrative Fee.

(a)        As consideration for MPC’s and its Affiliates’ provision of the
General and Administrative Services, the Partnership Group will pay to MPC an
annual fee that will reflect the costs incurred by MPC and its Affiliates in
providing such General and Administrative

 

10



--------------------------------------------------------------------------------

Services (other than those costs for which MPC and its Affiliates are entitled
to reimbursement pursuant to Section 3.3), as determined in good faith by MPC in
accordance with Schedule C (the “Administrative Fee”). The Parties acknowledge
and agree that it is the intent of the Parties that the General and
Administrative Services be provided based on an arm’s-length standard, and that
the Administrative Fee is intended to reflect such standard. For the avoidance
of doubt, the Parties further acknowledge and agree that the Administrative Fee
will cover the fully burdened cost of the General and Administrative Services
provided by MPC and its Affiliates to the Partnership Group, as well as any
third party costs actually incurred by MPC and its Affiliates on behalf of the
Partnership Group in providing such General and Administrative Services (other
than those costs for which MPC and its Affiliates are entitled to reimbursement
pursuant to Section 3.3), including the following:

(i)        the compensation and employee benefits of employees of MPC or its
Affiliates (and any employment taxes related thereto), to the extent, but only
to the extent, such employees perform General and Administrative Services for
the Partnership Group’s benefit. With respect to employees that do not devote
all of their business time to the Partnership Group, such compensation and
employee benefits shall be allocated to the Partnership Group based on the
annual weighted average of time spent and number of employees devoting services
to the Partnership Group;

(ii)        any expenses incurred or payments made by MPC or its Affiliates on
behalf of the Partnership Group for insurance coverage with respect to the
Assets or the business of the Partnership Group;

(iii)        all expenses and expenditures incurred by MPC or its Affiliates on
behalf of the Partnership Group as a result of the Partnership becoming and
continuing as a publicly traded entity, including, but not limited to, costs
associated with annual, quarterly or current reports, independent auditor fees,
partnership governance and compliance, registrar and transfer agent fees,
exchange listing fees, tax return and Schedule K-1 preparation and distribution,
legal fees, independent director compensation and directors and officers
liability insurance premiums; and

(iv)        all sales, use, excise, value added or similar taxes, if any, that
may be applicable from time to time with respect to the services provided by MPC
and its Affiliates to the Partnership Group pursuant to Section 3.1.

(b)        As part of the Administrative Fee, the Partnership Group shall pay to
MPC a fixed fee, in the amount shown on Schedule C, in consideration for the
services of certain employees of MPC and its Affiliates in their capacities as
officers of the General Partner and the Group Members. To the extent that the
General Partner grants any awards under any of the Partnership’s or the General
Partner’s incentive compensation plans in effect from time to time to any
employee of MPC and its Affiliates, or any directors of the General Partner,
such awards shall not be part of the Administrative Fee and shall be at the
Partnership’s sole expense.

(c)        The Parties acknowledge and agree that the Administrative Fee may
change each calendar year, as determined by MPC in good faith, to accurately
reflect the degree and extent of the General and Administrative Services
provided to the Partnership Group and

 

11



--------------------------------------------------------------------------------

may be adjusted to reflect, among other things, the contribution, acquisition or
disposition of assets to or by the Partnership Group or to reflect any change in
the cost of providing General and Administrative Services to the Partnership
Group due to changes in any law, rule or regulation applicable to the MPC
Entities or the Partnership Group, including any interpretation of such laws,
rules or regulations.

(d)        On or prior to January 1 of each calendar year during the term of
this Agreement, MPC will notify the General Partner of the estimated amount of
the Administrative Fee (including both the fixed and variable portions of the
Administrative Fee as described in Schedule C) to be paid by the Partnership
Group for such calendar year. For the calendar year in which the Closing Date
occurs, such estimate shall be made on or prior to the Closing Date and shall
pertain only to the remainder of such calendar year. Commencing with the first
full month following the Closing Date, the Administrative Fee shall be invoiced
and paid as follows:

(i)        Within 20 days following the end of each month during the term of
this Agreement, MPC will submit to the Partnership Group an invoice of the
amounts due for such month for the Administrative Fee. Each invoice will contain
reasonably satisfactory support of such amounts and such other supporting detail
as the General Partner may reasonably require.

(ii)        The Partnership Group will pay the Administrative Fee within 10 days
after the receipt of the invoice therefor. The Partnership Group shall not
offset any amounts owing to it by MPC or any of its Affiliates against the
Administrative Fee payable hereunder.

3.3        Reimbursement of Expenses.

(a)        In addition to the Administrative Fee payable under Section 3.2, the
Partnership Group will reimburse MPC and its Affiliates for any additional
out-of-pocket costs and expenses actually incurred by MPC and its Affiliates in
providing the General and Administrative Services, as well as any other
out-of-pocket expenses incurred on behalf of the Partnership Group.

(b)        The Partnership Group will reimburse MPC and its Affiliates for any
costs and expenses incurred by MPC and its Affiliates under Section 3.3(a) as
incurred on a monthly basis. For the avoidance of doubt, the General and
Administrative Services provided by MPC and its Affiliates pursuant to this
Article III will be in addition to, and not in duplication of, the services that
will be provided to certain Group Members by certain Affiliates of MPC under the
Employee Services Agreements, and MPC and its Affiliates shall not be entitled
to reimbursement under this Agreement for any expenses for which Affiliates of
MPC are entitled to reimbursement under the Employee Services Agreements.

ARTICLE IV

Licenses of Marks

4.1        Grant of MPC License. Upon the terms and conditions set forth in this
Article IV, MPC and MPCLP hereby grant and convey to the Partnership and each of
the entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-

 

12



--------------------------------------------------------------------------------

free right and license (the “MPC License”) to use the red “M” with hexagon
trademark (the “Trademark”) and the other trademarks and tradenames owned by MPC
or MPCLP listed on Schedule D (collectively, the “MPC Marks”).

4.2        Ownership and Quality of MPC Marks. The Partnership, on behalf of
itself and the other Group Members, agrees that ownership of the MPC Marks and
the goodwill relating thereto shall remain vested in MPC or MPCLP, as
applicable, during the term of the MPC License and thereafter. The Partnership
agrees, and agrees to cause the other Group Members, never to challenge, contest
or question the validity of MPC’s or MPCLP’s ownership of the MPC Marks or any
registration thereof by MPC or MPCLP. In connection with the use of the MPC
Marks, the Partnership and any other Group Member shall not in any manner
represent that they have any ownership in the MPC Marks or registration thereof.
The Partnership, on behalf of itself and the other Group Members, acknowledges
that the use of the MPC Marks shall not create any right, title or interest in
or to the MPC Marks, and all use of the MPC Marks by the Partnership or any
other Group Member shall inure to the benefit of MPC or MPCLP, as applicable.
The Partnership agrees, and agrees to cause the other Group Members, to use the
MPC Marks in accordance with such quality standards established by MPC or MPCLP
and communicated to the Partnership Group from time to time, it being understood
that the products and services offered by the Group Members as of the Closing
Date are of a quality that is acceptable to MPC and MPCLP.

4.3        Grant of MPLX License. Upon the terms and conditions set forth in
this Article IV, the General Partner, for the benefit of the Partnership, hereby
grants and conveys to MPC and its Affiliates a nontransferable, nonexclusive,
royalty-free right and license (“MPLX License”) to use the “MPLX” logo and
trademark (the “MPLX Trademark”) and the other trademarks and tradenames owned
by the General Partner for the benefit of the Partnership listed on Schedule D
(collectively, the “MPLX Marks”).

4.4        Ownership and Quality of MPLX Marks. MPC agrees, on behalf of itself
and the other MPC Entities, that ownership of the MPLX Marks and the goodwill
relating thereto shall remain vested in the General Partner, for the benefit of
the Partnership, during the term of the MPLX License and thereafter. MPC agrees,
and agrees to cause the other MPC Entities, never to challenge, contest or
question the validity of the General Partner’s ownership of the MPLX Marks or
any registration thereof by the General Partner or the Partnership. In
connection with the use of the MPLX Marks, neither MPC nor any of the other MPC
Entities shall in any manner represent that they have any ownership in the MPLX
Marks or registration thereof. MPC, on behalf of itself and the other MPC
Entities, acknowledges that the use of the MPLX Marks shall not create any
right, title or interest in or to the MPLX Marks, and all use of the MPLX Marks
by MPC or any of the other MPC Entities shall inure to the benefit of the
General Partner and the Partnership. MPC agrees, and agrees to cause the other
MPC Entities, to use the MPLX Marks in accordance with such quality standards
established by the General Partner, on behalf of and for the benefit of the
Partnership, and communicated to MPC from time to time.

4.5        Termination. The MPC License and the MPLX License shall each
terminate upon the termination of this Agreement pursuant to Section 6.5.

 

13



--------------------------------------------------------------------------------

ARTICLE V

Represented Employees

5.1        Transfer of Represented Employees. The Parties acknowledge that the
employees of Marathon Pipe Line LLC were transferred to Marathon Petroleum
Logistics Services LLC on or before the Closing Date. The Parties agree to
cooperate and shall take all action necessary to effectuate such transfer and
shall comply with the terms of the applicable collective bargaining agreements
with respect to any of those employees.

ARTICLE VI

Miscellaneous

6.1        Confidentiality.

(a)        From and after the Closing Date, each of the Parties shall hold, and
shall cause their respective Subsidiaries and Affiliates and its and their
directors, officers, employees, agents, consultants, advisors, and other
representatives (collectively, “Representatives”) to hold all Confidential
Information in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information and shall not release or disclose such
Confidential Information to any other Person, except its Representatives or
except as required by applicable law. Each Party shall be responsible for any
breach of this section by any of its Representatives.

(b)        If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

(c)        Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 6.1 and agrees that, in the event of
such breach, the disclosing Party may, in addition to the other remedies that
may be available to it, apply to a court for an injunction to prevent breaches
of this Section 6.1 and to enforce specifically the terms and provisions of this
Section 6.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 6.1 shall survive the
termination of this Agreement.

 

14



--------------------------------------------------------------------------------

6.2        Choice of Law; Mediation; Submission to Jurisdiction.

(a)        This Agreement shall be subject to and governed by the laws of the
State of Delaware, excluding any conflicts-of-law rule or principle that might
refer the construction or interpretation of this Agreement to the laws of
another state. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT
LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS
RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

(b)        If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties, any Party may initiate mandatory, non-binding
mediation hereunder by giving a notice of mediation (a “Mediation Notice”) to
the other Parties to the dispute or claim. In connection with any mediation
pursuant to this Section 6.2, the mediator shall be jointly appointed by the
Parties to the dispute or claim and the mediation shall be conducted in Findlay,
Ohio unless otherwise agreed by the Parties to the dispute or claim. All costs
and expenses of the mediator appointed pursuant to this section shall be shared
equally by the Parties to the dispute or claim. The then-current Model ADR
Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties to the dispute or claim, shall govern any mediation pursuant to this
section. In the mediation, each Party to the dispute or claim shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within 30 days
after the receipt of the Mediation Notice by a Party, then any Party to the
dispute or claim may refer the resolution of the dispute or claim to litigation.

(c)        Subject to Section 6.2(b), each Party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that, to the fullest extent permitted by law, service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 6.3. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.

 

15



--------------------------------------------------------------------------------

6.3        Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by e-mail or United States mail, addressed to the Person to be notified,
postpaid, and registered or certified with return receipt requested or by
delivering such notice in person or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by e-mail or facsimile shall be effective upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 6.3.

If to MPC:

Marathon Petroleum Corporation

539 South Main St.

Findlay, OH 45840

Attn: General Counsel

Facsimile: (419) 421-3124

E-mail: jmwilder@marathonpetroleum.com

If to any Group Member:

MPLX LP

c/o MPLX GP LLC, its General Partner

200 East Hardin St.

Findlay, OH 45840

Attn: General Counsel

Facsimile: (419) 421-3124

E-mail: jmwilder@marathonpetroleum.com

6.4        Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

6.5        Termination of Agreement. This Agreement, other than the provisions
set forth in Article II hereof, may be terminated (a) by the written agreement
of all of the Parties or (b) by MPC or the Partnership immediately upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

6.6        Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

6.7        Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

 

16



--------------------------------------------------------------------------------

6.8        Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document and shall be construed together and shall constitute one and the
same instrument.

6.9        Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

6.10        Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

6.11        Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

Marathon Petroleum Corporation     Marathon Petroleum Company LP       By:   MPC
Investment LLC, its general partner By:  

/s/ G. R. Heminger

       

G. R. Heminger, President and
Chief Executive Officer

    By:  

/s/ G. R. Heminger

        G. R. Heminger, President MPL Investment LLC     MPLX LP       By:  
MPLX GP LLC, its general partner By:  

/s/ D. C. Templin

    By:  

/s/ G. L. Peiffer

  D. C. Templin, President       G. L. Peiffer, President MPLX GP LLC     MPLX
Operations LLC By:  

/s/ G. L. Peiffer

    By:  

/s/ G. P. Shaffner

  G. L. Peiffer, President       G. P. Shaffner, V. President Marathon Pipe Line
LLC     Ohio River Pipe Line LLC By:  

/s/ C. O. Pierson

    By:  

/s/ C. O. Pierson

  C. O. Pierson, President       C. O. Pierson, President MPLX Pipe Line
Holdings LP     MPLX Terminal and Storage LLC By:   MPLX Operations LLC,        
its general partner       By:  

/s/ G. P. Shaffner

    By:  

/s/ B. R. McKain

  G. P. Shaffner, V. President       B. R. McKain, President

[Signature page to Omnibus Agreement]



--------------------------------------------------------------------------------

Schedule A

Pre-Closing Litigation

 

Matter Name   Matter Type   Party   Matter Description   Case/Docket #  
Court/Agency   State Abert, Jennifer et al v Alberta Energy Company, Ltd, et al
  Litigation   Marathon Pipe
Line LLC   Personal injury   04L354   3rd Judicial
Cir. Ct   IL Bolin Enterprises, Inc.   Claim   Marathon Pipe
Line LLC   Contract dispute           IN Cherokee Clearing Inc.—Breach of
Contract   Claim   Marathon Pipe
Line LLC   Breach of contract           OH First Federal v Troyer, et al (incl
Ohio River Pipe Line)   Litigation   Marathon Pipe
Line LLC   Foreclosure on property with easement.   10CV061   Holmes Cty
Common
Pleas   OH Garza, Maria, et al v MOC, et al   Litigation   Marathon Pipe
Line LLC   Wrongful death; personal injuries   200960440   District Court   TX
Hurd, Tamara, et al v MPL and Willbros Engineers, et al   Litigation   Marathon
Pipe
Line LLC   Personal injury   10 006449 NO and
11 011761 NO   3rd Judicial
Cir Ct   MI Johnny Ray Burton, Petitioner vs. Afton Pumps, inc., et al.,
including Marathon Pipe Line LLC   Litigation   Marathon Pipe
Line LLC   Toxic tort, asbestos   201203839   Orleans Civil
Dist Ct   LA Mauritz, Daniel G. v. Marathon Pipe Line LLC   Litigation  
Marathon Pipe
Line LLC   Breach of easement   12-CV-0326   Richland Cty
Common
Pleas   OH MPL v Baker, Todd L And Susan R.   Litigation   Marathon Pipe
Line LLC   Injunction against construction over a pipeline   87D01 0906 PL 249  
Supreme
Court   IN MPL v. Community Trust Bank, Inc.   Litigation   Marathon Pipe
Line LLC   Condemnation   11-CI-00666   Circuit Court   KY MPL v. Mitchell
Crooks   Litigation   Marathon Pipe
Line LLC   Injunction to gain access to property   10-CI-90183   Bath Cir Ct  
KY People St of IL, et al vs Premcor Refining Grp, Inc, et al   Litigation  
Marathon Pipe
Line LLC   Contribution for environmental cleanup costs.   03-CH-459   3rd
Judicial
Cir. Ct   IL Peter Grootendorst—Right of Way   Claim   Marathon Pipe
Line LLC   Right of way dispute           MI PHMSA-NOPV Proposed Penalty
Proposed Compliance Ord 8/24/10   Regulatory/
Administrative   Marathon Pipe
Line LLC   Notice of Probable Violation and proposed civil penalty   CPF
4-2010-5013   US Dept of
Transportation   TX Schoonover, Kira N v MPL   Litigation   Marathon Pipe
Line LLC   Personal injury   26974   5th Judicial
Dist Ct   WY Southwind Golf Course   Claim   Marathon Pipe
Line LLC   Property damage and loss of business           KY Tolling
Agreement—Speer   Claim   Marathon Pipe
Line LLC   Property damage           MI Village of Hartford vs Premcor Refining
Group, et al   Litigation   Marathon Pipe
Line LLC   Environmental contamination   08-L-637   3rd Judicial
Cir. Ct   IL Woodland Investments v MBD & Assocs, and MPL   Litigation  
Marathon Pipe
Line LLC   Easement Dispute   87DO1-1011-PL-584   Warrick
Superior Ct   IN



--------------------------------------------------------------------------------

Schedule B

Environmental Remediation Locations

 

LOGO [g435263g15w04.jpg]



--------------------------------------------------------------------------------

Schedule C

General and Administrative Services

Pursuant to Section 3.1

 

(1) Management services of MPC and its Affiliates (other than the General
Partner) provided by employees who devote less than 50% of their business time
to the business and affairs of the Partnership. This cost includes MPC-stock
based compensation expense.

(2) Financial and administrative services (including treasury and accounting)

(3) Information technology services—professional services

(4) Legal services

(5) Health, environmental, safety and security services (including third party
security services)

(6) Human resources services

(7) Tax services

(8) Procurement services

(9) Investor Relations; Government & Public affairs services

(10) Analytical & engineering services

(11) Business Development services

Pursuant to Section 3.2

The fixed portion of the Administrative Fee for calendar year 2013, as described
in Section 3.2, will be $31,842,000. For the avoidance of doubt, the fixed
portion of the Administrative Fee for the remainder of calendar year 2012 will
be the same annual amount as calendar year 2013 pro-rated based on the number of
days remaining in 2012 from the Closing Date.

The portion of the Administrative Fee attributable to any marketing and
transportation engineering services, information technology services,
administrative/office services, and public company expenses will be a variable
amount based on the costs actually incurred by the MPC and its Affiliates on
behalf of the Partnership Group (other than any costs for which MPC and its
Affiliates are reimbursed pursuant to Section 3.3). The portion of the variable
amount of the Administrative Fee attributable to any marketing and
transportation engineering services described in the preceding sentence will be
based on the costs incurred by MPC and its Affiliates on behalf of the
Partnership Group (other than any costs for which MPC and its Affiliates are
reimbursed pursuant to Section 3.3) plus 6.0% of such costs.



--------------------------------------------------------------------------------

Pursuant to Section 3.2(b)

The fixed portion of the Administrative Fee for calendar year 2013 includes as a
part thereof, the following amounts attributable to services provided by
officers of the Partnership Group:

 

(1)    G. R. Heminger, Chairman of the Board and CEO    $ 1,175,000       G. L.
Peiffer, President    $ 475,000       D. C. Templin, Chief Financial Officer   
$ 475,000    (2)    All other officers as a group    $ 1,350,000         

 

 

     Total    $ 3,475,000   



--------------------------------------------------------------------------------

Schedule D

Trademarks, Tradenames & Patents

 

Depiction   Mark   Goods/Services   Status              

Application    

Number

 

Registration    

Number

 

Registration    

Date

  Applicant

Word Mark

  AN AMERICAN COMPANY SERVING AMERICA   TRUCK TRANSPORTATION SERVICES (IC 39)  
Registered   75090021   2059119   5/6/1997   Marathon Petroleum Company LP LOGO
[g435263g68o24.jpg]   M MARATHON & Design   STORAGE, TRANSPORTATION, DELIVERY,
AND DISTRIBUTION OF OIL, GAS AND GASES VIA PIPELINE, TRUCK, TRAIN AND MARINE
VESSELS (IC 39)   Registered   85425826   4167004   7/3/2012  
Marathon Petroleum Company LP

LOGO [g435263g84s44.jpg]

  MARATHON   STORAGE, TRANSPORTATION, DELIVERY AND DISTRIBUTION OF OIL, GAS AND
GASES VIA PIPELINE, TRUCK, TRAIN AND MARINE VESSELS (IC 39)   Registered  
85425783   4167002   7/3/2012   Marathon Petroleum Company LP LOGO
[g435263g41i80.jpg]   MPLX Logo & Design   Storage, transportation, delivery,
shipping and distribution of oil, refined oil products and other
hydrocarbon-based products via pipeline, truck, train and marine vessel;
Processing of oil, refined oil products and other hydrocarbon-based products  
Pending   85635730   N/A   N/A   MPLX GP LLC

LOGO [g435263g94u14.jpg]

  MPLX Logo & Design   Storage, transportation, delivery, shipping and
distribution of oil, refined oil products and other hydrocarbon-based products
via pipeline, truck, train and marine vessel; Processing of oil, refined oil
products and other hydrocarbon-based products   Pending   85638040   N/A   N/A  
MPLX GP LLC

MPLX

  MPLX in block letter   Storage, transportation, delivery, shipping and
distribution of oil, refined oil products and other hydrocarbon-based products
via pipeline, truck, train and marine vessel; Processing of oil, refined oil
products and other hydrocarbon-based products   Pending   85635348   N/A   N/A  
MPLX GP LLC

MPLX ENERGYLOGISTICS

 

MPLX Energy Logistics

in block letter

  Storage, transportation, delivery, shipping and distribution of oil, refined
oil products and other hydrocarbon-based products via pipeline, truck, train and
marine vessel; Processing of oil, refined oil products and other
hydrocarbon-based products   Pending   85742385   N/A   N/A   MPLX GP LLC

LOGO [g435263g94k78.jpg]

  MPLX Energy Logistics Logo & Design   Storage, transportation, delivery,
shipping and distribution of oil, refined oil products and other
hydrocarbon-based products via pipeline, truck, train and marine vessel;
Processing of oil, refined oil products and other hydrocarbon-based products  
Pending   85742497   N/A   N/A   MPLX GP LLC